Case 1:18-bk-10133     Doc 21-1 Filed 01/25/19 Entered 01/25/19 17:29:54      Desc
                               Exhibit A Page 1 of 4


            Redacted




                                                                   Redacted
      Redacted                                          Redacted



                              EXHIBIT A
Case 1:18-bk-10133   Doc 21-1 Filed 01/25/19 Entered 01/25/19 17:29:54   Desc
                             Exhibit A Page 2 of 4
Case 1:18-bk-10133   Doc 21-1 Filed 01/25/19 Entered 01/25/19 17:29:54   Desc
                             Exhibit A Page 3 of 4 Redacted
Case 1:18-bk-10133   Doc 21-1 Filed 01/25/19 Entered 01/25/19 17:29:54   Desc
                             Exhibit A Page 4 of 4




          Redacted
